OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 28, 1950.
On April 18, 1980 the respondent was found guilty in the Supreme Court, New York County, after trial, of the crimes of perjury in the first degree and criminal contempt in the first degree, under Indictment No. 461-78, filed February 14, 1978. On June 4, 1980 the respondent was sentenced to probation for five years on each count, said sentences to run concurrently. Perjury in the first degree is a class D felony (Penal Law, § 210.15) and criminal contempt in the first degree is a class E felony (Penal Law, § 215.51).
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon her conviction of a felony.
*268Accordingly, the petitioner’s motion is granted. The respondent’s request for a stay pending the outcome of an appeal from her criminal conviction is denied. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.